Name: Commission Regulation (EEC) No 4127/88 of 28 December 1988 amending for the fourth time Regulation (EEC) No 3796/88 introducing a countervailing charge on fresh clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /48 Official Journal of the European Communities 29. 12. 88 COMMISSION REGULATION (EEC) No 4127/88 of 28 December 1988 amending for the fourth time Regulation (EEC) No 3796/88 introducing a coun ­ tervailing charge on fresh Clementines originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, \ duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration, the countervailing charge on the import of fresh Clementines originating in .Morocco must be altered, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3796/88 (3), as last amended by Regulation (EEC) No 4040/88 (4), introduced a countervailing charge on fresh Clementines originating in Morocco ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3796/88 , 'Ecu 14,33' is hereby replaced by 'Ecu 17,98 '. Article 2 This Regulation shall enter into force on 29 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 198, 26. 7. 1988, p. 1 . O OJ No L 334, 6. 12. 1988, p. 18. (4) OJ No L 355, 23. 12. 1988, p. 51 .